Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. Applicant' s arguments, see pages 1-14 of the reply, filed 06/17/2022, have been fully considered and are found persuasive. In particular, the examiner agrees that the prior art of record doesn’t teach or suggest identifying clusters associated with parameters using a support vector machine to determine clustering of the model parameters, the support vector machine implements a kernel function that generates linear or nonlinear clustering of data by mapping original data into a space where a cluster boundary is identified and the support vector machine is used for binary classifications; determining a functional distance of a point representing a new model parameter to the at least one of the clusters associated with the second spatial and temporal models and classifying, based on the functional distance, whether the at least one parameter value is inside or outside the at least one of the clusters, as recited in independent claims 1, 10, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123